Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-9) in the reply filed on 6/1/2022 is acknowledged. Applicant indicated claims 1-7 encompass elected Species 1.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al. (US 2010/0072105) in view of Whitaker (US 2012/0031957).
Regarding claim 1, Glaser discloses an insulated box assembly (See Figs. 4-5) comprising: an insulated box, the insulated box comprising: a box (at 12), the box comprising a bottom panel (26a-26d) and a side panel (20a), the side panel attached to the bottom panel, the box defining a box cavity; and an insulated panel (at 38) frictionally attached to the side panel; and an insulated cavity panel (at 42), the insulated cavity panel disposed within the box cavity (as shown in Fig. 5). Glaser discloses the claimed invention except for the insulated panel comprising an insulation batt and a sheet, wherein the insulation batt is enclosed between the side panel and the sheet and the insulated cavity panel comprising a cavity sheet and a cavity insulation batt, wherein the cavity sheet encapsulates the cavity insulation batt.
However, Whitaker teaches an insulation element (10 or 10’’’) comprising: an insulation batt (at the center of 10 or 10’’’) surrounded by at least one sheet (22) for the purpose of insulating and protecting the contents of the compartment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulated panel and cavity panel of Glaser with an insulation batt arrangement as taught by Whitaker in order to have better insulating and protection properties.
Regarding claim 3, Whitaker teaches the sheet is a first sheet (bottom-most sheet 22 in Fig. 7 of Whitaker); the insulated panel further comprises a second sheet (top-most sheet in Fig. 7 of Whitaker); and the insulation batt is disposed within a panel cavity defined between the first sheet and the second sheet.
Regarding claim 4, Glaser discloses the box cavity defines a horizontal cross-section; the horizontal cross-section is defined substantially parallel to the bottom panel; and the insulated cavity panel is sized complimentary to the horizontal cross-section (as shown in Fig. 5).
Regarding claim 5, Glaser discloses the side panel is a first side panel (20a); the insulated panel is a first insulated panel (portion of 38 adjacent 20a); the insulated box further comprises a second side panel (20c) and a second insulated panel (portion of 38 adjacent 20c); the second insulated panel is frictionally attached to the second side panel; and the second side panel is frictionally attached to the bottom panel opposite from the first side panel.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al. (US 2010/0072105) in view of Whitaker (US 2012/0031957) as applied to claim 1 above, and further in view of Smith (US 2010/0219232). As described above, Glaser-Whitaker discloses the claimed invention except for the lip and bottom taper. However, Smith teaches a box (at 200 in Fig. 3) comprising a side panel (side wall panel at the left side of Fig. 3) having a lip (204) and a bottom taper (at 130), wherein the lip is disposed opposite from the bottom taper; and the lip is configured to receive another bottom taper of another insulated box (as shown in Fig. 4) for the purpose of allowing boxes to stack on top of one another in a stable manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side panel of Glaser-Whitaker with a lip and bottom taper as taught by Smith in order to allow for multiple boxed to be stably stacked on top of one another.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al. (US 2010/0072105) in view of Whitaker (US 2012/0031957) as applied to claim 5 above, and further in view of Hirsch (US 7,270,358). As described above, Glaser-Whitaker discloses the claimed invention except for the carrying accessory. However, Hirsch teaches an object (12) being provided with a carrying accessory (at 10), wherein the carrying accessory defines a first side portion (to the left of 48 in Fig. 1) and a second side portion (to the right of 48 in Fig. 1) disposed opposite from the first side portion; the carrying accessory defines a middle portion (at 48) disposed between the first side portion and the second side portion; the middle portion extends beneath a bottom of the object; the first side portion extends upwards from the middle portion and adjacent to a first side of the object; the second side portion extends upwards from the middle portion and adjacent to a second side of the object; and the first side portion and the second side portion each define a handle (at A and B), for the purpose of conveniently carrying an object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the insulated box of Glaser-Whitaker with a carrying accessory as taught by Hirsch in order to allow for easier, more convenient carrying.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox, Jr. (US 3,003,680) in view of Becker (US 6,443,309) and Whitaker (US 2012/0031957).
Regarding claim 1, Wilcox discloses a box assembly (See Figs. 3) comprising: a box (shown in Fig. 3), the box comprising a bottom panel (12) and a side panel (80), the side panel attached to the bottom panel, the box defining a box cavity; and a cavity panel (at 92), the cavity panel disposed within the box cavity (as shown in Fig. 3). Wilcox discloses the claimed invention except for the insulated panel and the insulated panel comprising an insulation batt and a sheet, wherein the insulation batt is enclosed between the side panel and the sheet and the insulated cavity panel comprising a cavity sheet and a cavity insulation batt, wherein the cavity sheet encapsulates the cavity insulation batt.
Regarding the insulated panel, Becker teaches a box (at 12 in Fig. 14 or Fig. 20) provided with an insulation member (210) having insulated panels frictionally attached adjacent to side wall panels of the box, for the purpose of insulating the contents of the box during transport and storage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the box of Wilcox with an insulation member as taught by Becker in order to better protect contents of the box. 
Regarding the specifics of the insulated panel and insulated cavity panel, Whitaker teaches an insulation element (10 or 10’’’) comprising: an insulation batt (at the center of 10 or 10’’’) surrounded by at least one sheet (22) for the purpose of insulating and protecting the contents of the compartment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulated panel and cavity panel of Wilcox-Becker with an insulation batt arrangement as taught by Whitaker in order to have better insulating and protection properties.
Regarding claim 3, Whitaker teaches the sheet is a first sheet (bottom-most sheet 22 in Fig. 7 of Whitaker); the insulated panel further comprises a second sheet (top-most sheet in Fig. 7 of Whitaker); and the insulation batt is disposed within a panel cavity defined between the first sheet and the second sheet.
Regarding claim 5, Becker teaches the side panel is a first side panel (left side wall of box 12 in Fig. 14); the insulated panel is a first insulated panel (at 266 in Fig. 14); the insulated box further comprises a second side panel (right side wall of box 12 in Fig. 14) and a second insulated panel (at 286 in Fig. 14); the second insulated panel is frictionally attached to the second side panel; and the second side panel is frictionally attached to the bottom panel opposite from the first side panel. 
Regarding claim 6, Wilcox discloses the box defines a box opening (top opening in Fig. 3) of the box cavity disposed opposite from the bottom panel; a first shoulder (at 96) extends inwards into the box cavity from the first side panel; a second shoulder (at 94) extends inwards into the box cavity from the second side panel; the first shoulder and the second shoulder are disposed proximate the box opening; a box top panel (82/46) rests upon the first shoulder and the second shoulder; and the box top panel encloses the box cavity at a top end of the box.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox, Jr. (US 3,003,680) in view of Becker (US 6,443,309) and Whitaker (US 2012/0031957) as applied to claim 1 above, and further in view of Smith (US 2010/0219232). As described above, Wilcox-Becker-Whitaker discloses the claimed invention except for the lip and bottom taper. However, Smith teaches a box (at 200 in Fig. 3) comprising a side panel (side wall panel at the left side of Fig. 3) having a lip (204) and a bottom taper (at 130), wherein the lip is disposed opposite from the bottom taper; and the lip is configured to receive another bottom taper of another insulated box (as shown in Fig. 4) for the purpose of allowing boxes to stack on top of one another in a stable manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side panel of Wilcox-Becker-Whitaker with a lip and bottom taper as taught by Smith in order to allow for multiple boxed to be stably stacked on top of one another.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox, Jr. (US 3,003,680) in view of Becker (US 6,443,309) and Whitaker (US 2012/0031957) as applied to claim 5 above, and further in view of Hirsch (US 7,270,358). As described above, Wilcox-Becker-Whitaker discloses the claimed invention except for the carrying accessory. However, Hirsch teaches an object (12) being provided with a carrying accessory (at 10), wherein the carrying accessory defines a first side portion (to the left of 48 in Fig. 1) and a second side portion (to the right of 48 in Fig. 1) disposed opposite from the first side portion; the carrying accessory defines a middle portion (at 48) disposed between the first side portion and the second side portion; the middle portion extends beneath a bottom of the object; the first side portion extends upwards from the middle portion and adjacent to a first side of the object; the second side portion extends upwards from the middle portion and adjacent to a second side of the object; and the first side portion and the second side portion each define a handle (at A and B), for the purpose of conveniently carrying an object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the insulated box of Wilcox-Becker-Whitaker with a carrying accessory as taught by Hirsch in order to allow for easier, more convenient carrying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735